Citation Nr: 1525554	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-43 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.
 
2.  Entitlement to service connection for a low back disorder.
 
3.  Entitlement to service connection for a lung disorder (claimed as chronic obstructive pulmonary disease (COPD)).
 
4.  Entitlement to service connection for bone spurs of both feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 1964. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2009 rating decision, by the San Diego, California, Regional Office (RO), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for hypothyroidism, service connection for a low back disorder, service connection for COPD, and service connection for bone spurs of both feet. He perfected a timely appeal to that decision. 

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record. 

On July 30, 2014, the Veteran appeared at the San Diego RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. The Veteran accepted this hearing in lieu of an in-person hearing. A transcript of the videoconference hearing is of record. 

The Board notes that the Veteran's claims were reopened (as new and material evidence was received) and remanded by an October 2014 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran failed to report for scheduled VA examinations in December 2014. The Veteran offered no good cause for his failure to report.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypothyroidism is denied as a matter of law.  38 C.F.R. § 3.655 (2015).

2.  The claim for service connection for a low back disability is denied as a matter of law.  38 C.F.R. § 3.655 (2015).

3.  The claim for service connection for a lung disorder is denied as a matter of law.  38 C.F.R. § 3.655 (2015).

4.  The claim for service connection for bone spurs of the feet bilaterally is denied as a matter of law.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim to reopen shall be denied, without review of the evidence of record. See 38 C.F.R. § 3.655 (2015).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2015).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the appellant to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). 

Regulations and Analysis

The Veteran's claim of entitlement to service connection for hypothyroidism was previously denied by the Board in July 1973.  In November 1983 and February 1991, the Board determined that no new and material evidence had been submitted to reopen the claim of entitlement to service connection for hypothyroidism.  The RO again denied the claim for hypothyroidism in a rating action in January 1998.  A January 2004 rating decision again denied the claim. 

The Veteran was previously denied service connection for a lung condition, diagnosed as bronchitis, in a rating action in January 1998. 

The RO originally denied the Veteran's claim for service connection for bone spurs of the feet in a February 1991 decision.  The Veteran subsequently sought to reopen his previously denied claim, but in a January 1998 rating decision, the RO declined to reopen the claim based on the lack of new and material evidence received.  The Veteran sought to reopen his previously denied claim for entitlement to service connection for bone spurs of the feet again but the RO declined to reopen his claim in the January 2004 rating decision. 

In January 2004, the RO denied service connection for a low back disorder. 

In May 2011, the Board reopened the claims and remanded the case for further development to include providing the Veteran with a VA examination to ascertain the relationship, if any, between the Veteran's active military service and his claimed disabilities.

In December 2014, the Veteran was scheduled for VA examinations regarding his reopened claims for compensation.  The Veteran failed to report for the scheduled VA examinations.  The Veteran did not provide good cause as to why he did not appear.  More specifically, the April 2015 Informal Hearing Presentation, from the Veteran's representative, indicates that the Veteran "may have legitimate mitigating circumstance for not reporting."  However, there is no indication in the record of a reason the Veteran did not report to his scheduled VA examination.  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  

The Veteran has failed to report for a VA examination without good cause.  38 C.F.R. § 3.655 (2014).  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Therefore, the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Due to the Veteran's failure to report for a VA examination without good cause, the Veteran's claims for service connection must be denied.  38 C.F.R. § 3.655.



ORDER

Entitlement to service connection for hypothyroidism is denied.
 
Entitlement to service connection for a low back disorder is denied.
 
Entitlement to service connection for a lung disorder, claimed as COPD, is denied.
 
Entitlement to service connection for bone spurs of both feet is denied. 




____________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


